Appeal from an award of death benefits made under the Workmen’s Compensation Law. On December 5, 1930, Nathan Duquette, the deceased employee, sustained accidental injuries which have been found to have resulted in his death on April 4, 1936. The only point made on this appeal is that there was no causal relation between the accidental injuries and Duquette’s death. The medical evidence supports the finding of the State Industrial Board in this respect. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.